BURNETT, Judge,
specially concurring.
I agree entirely with the substance of the foregoing opinion. However, I write separately to note a technical variance between the defendant’s criminal conduct and the statutes recited in the judgment of conviction.
The judgment declares that Fields has been found guilty of “aggravated assault” under I.C. §§ 18-901(a) and 18-905(a). The prosecutor’s information refers to the same statutory subsections. Taken together, these subsections define an aggravated assault as “[a]n unlawful attempt, coupled with apparent ability, to commit a violent injury on the person of another ... [w]ith a deadly weapon or instrument....” The narrative facts alleged in the prosecutor’s information, proved at trial, and summarized in today’s opinion, do not indicate that Fields made “[a]n unlawful attempt, coupled with apparent ability to commit a violent injury,” within the meaning of I.C. § 18-901(a). Rather, by displaying a firearm and pointing it in the direction of the store employees, Fields made a “threat by ... act to do violence to the person of another, coupled with apparent ability to do so ...” as proscribed by I.C. § 18-901(b).
This variance does not affect the validity of Fields’ conviction for aggravated assault. The underlying conduct was correctly pleaded and proved. However, the judgment does not describe the conduct; it merely cites the statutory subsections. Consequently, it implies that Fields attempted to do violent injury with a deadly weapon rather than simply threatening to do so. These are qualitatively different forms of the crime of aggravated assault. In order to assure that the judgment reflects the crime actually pleaded and proved, the district court may wish to correct the judgment by citing I.C. § 18-901(b) rather than I.C. § 18-901(a), in conjunction with I.C. § 18-905(a).